Citation Nr: 0109717	
Decision Date: 04/02/01    Archive Date: 04/11/01	

DOCKET NO.  00-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral 
defective hearing, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January 1955 to 
January 1959 and from April 1959 to April 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), denying the veteran an increased 
evaluation for his service-connected bilateral defective 
hearing.

Recent Audiometric Testing:

A VA outpatient treatment record received in connection with 
the veteran's current claim and dated in September 1998 notes 
that an evaluation of the veteran's hearing that month 
disclosed precipitous mild to profound sensorineural hearing 
loss, bilaterally.  Speech audiometry revealed 44 percent 
recognition in the left ear, 88 percent "w[ith] visual 
cues;" and 64 percent in the right ear, 88 percent "w[ith] 
visual cues."

The veteran was afforded a VA audiological examination in May 
1999.  On this examination the veteran related a history of 
acoustic trauma in service resulting from exposure to gunnery 
without the benefit of ear protection.  He said that his 
first hearing aids were issued to him in the mid 1980's and 
that his current hearing aids, issued in December 1998, 
provided good amplification benefit.  On this examination a 
VA audiologist certified that in the right ear, puretone 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hz frequencies 
were 35, 80, 80 and 90 decibels, respectively, for an average 
of 71 decibels.  Puretone thresholds in the left ear at 
corresponding frequencies were 50, 75, 75 and 85 decibels for 
an average of 71 decibels.  Speech recognition bilaterally 
was 84 percent correct.  The examiner reported that the 
results indicated mild to severe sensorineural hearing loss 
bilaterally with good speech discrimination.  

A private audiometric evaluation in March 2000 showed average 
puretone thresholds at 1, 2, 3, and 4 kHz of 76 db in each 
ear (lay estimate from submitted graph).  Speech 
discrimination was 70 percent on the right and 0 percent on 
the left.  Speech discrimination with master hearing aid was 
80 percent bilaterally.


REMAND

The recent audiometric results described above are 
sufficiently dissimilar to raise questions as to the accuracy 
of the assigned rating.  The VA rating examination showed 
level III hearing in each ear, normally noncompensable under 
the rating schedule.  (The current 20 percent rating was 
assigned prior to the 1987 change in the rating schedule, and 
may not be reduced in the absence of actual improvement.  
38 C.F.R. § 3.951(a) (2000); Fugere v. Derwinski, 1 Vet. App. 
103 (1990).)  The VA outpatient examination showed distinctly 
lower speech discrimination scores when visual cues were not 
used.  If the lower speech discrimination scores were used 
for rating, a higher rating might result.  And the private 
examination, which may not be used for rating purposes 
because the speech audiometry protocol-the Maryland CNC test 
is required by 38 C.F.R. § 4.85(a)-is not disclosed, showed 
a 0 percent score in the right ear.  The Board finds that 
another audiometric evaluation, with an opportunity to review 
and reconcile the recent tests, is appropriate.

Accordingly, the case is remanded to the RO for the 
following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the veteran an 
audiologic examination for VA purposes.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should review the audiometric results 
described above and explain, if possible, 
the differing results.  Speech 
discrimination should be measured without 
visual cues.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


